SEC FILE NUMBER 000-50142 CUSIP NUMBER 83490A 10 0 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 12b –25 NOTIFICATION OF LATE FILING Check One: ¨ Form 10-KSB¨ Form 20-F¨ Form 11-Kx Form 10-Q¨ Form N-SAR¨ Form N-CSR For Period Ended: June 30, 2007 ¨ Transition Report on Form 10-K ¨ Transition Report on Form 20-F ¨ Transition Report on Form 11-K ¨ Transition Report on Form 10-Q ¨ Transition Report on Form N-SAR For the Transition Period Ended: If the notification relates to a portion of the filing check above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION Solar Power, Inc. Full Name of Registrant Welund Fund, Inc. Former Name if Applicable 1115 Orlando Avenue Address of Principal Executive Office (Street and Number) Roseville, California 95661 City, State and Zip Code PART II RULES 12b - 25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b - 25(b), the following should be completed.(Check box if appropriate.) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-KSB, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or a portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or subject distribution report on Form 10-D, or a portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and ¨ (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail the reasons why Forms 10-KSB, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report or portion thereof could not be filed within the prescribed time period.(Attach extra sheets if needed.) Information necessary for the filing of a complete and accurate Form 10-QSB could not be gathered within the prescribed time period without unreasonable effort and expense. PART IV – OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification. Alan M. Lefko (916) 745-0900 (Name) (Area Code and Telephone Number) (2) Have all other periodic reports required under section 13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). x Yes¨ No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? x Yesr No Solar Power, Inc. (Name of Registrant as specified in its charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date:August 14, 2007 By: /s/ Alan M. Lefko Alan M. Lefko, Vice President of Finance and Secretary SOLAR POWER, INC. Form 12b-25 Attachments PART IV-OTHER INFORMATION As a result of the addition of the solar photovoltaic business segment to the operations of Solar Power, Inc. (formerly International Assembly Solutions, Limited) revenues, cost of revenue and operating expenses will be significantly different to the comparative six and nine-month periods of the corresponding period of the last fiscal year.Revenue, cost of revenue, and operating expenses for the photovoltaic segment are expected to be $5.7 million, $4.7 million and $3.7 million, respectively for the nine-month period ended June 30, 2007. Revenue, cost of revenue and operating expenses for the photovoltaic segment are expected to be approximately $3.2, $2.8 million and $2.0 million, respectively for the three-month period ended June 30, 2007.
